Slidell, C. J.
This is an appeal from the refusal of the District Judge to homologate the proceedings of a family meeting, and to decree the emancipation of the minors. The reasons for his refusal are fully and forcibly stated by the District Judge, and his conclusion meets our concurrence. We cannot recognize the doctrine that in a proceeding under the Statute of 1847, where the family meeting has not given a Satisfactory detail of the causes which make the emancipation necessary or desirable, and where the Judge is left wholly uninformed as to the situation, nature and amount of the minor’s property, he is to be considered a mere automaton, to sign an homologation, stripped of any judicial discretion, and excluded from enquiring whether according to the evidence before him and his conscientious conviction, the welfare of the minor will be proa oted by the decree.
Judgment affirmed, costs to be paid by appellant.